﻿Sir, your rich experience in the United Nations
system, your country — Ukraine — your current
responsibilities and your personality assure us of the
competence and dedication with which you will fulfil
your mission as President of the fifty-second session of
the United Nations General Assembly.
We would like to extend our most sincere
congratulations and our gratitude to your predecessor,
Ambassador Ismail Razali of Malaysia, for a full, hard-
working and stimulating fifty-first session. We reiterate
our encouragement and support to the Secretary-General,
22


Mr. Kofi Annan. We also wish to commend the work
which he and his team have accomplished in only nine
months.
Last Thursday, 25 September, the Security Council
issued a statement on the situation in Africa, in which it
said:
“The Security Council reaffirms the responsibility of
all Member States to settle their international disputes
by peaceful means and its own primary responsibility
for the maintenance of international peace and security
in accordance with the Charter of the United Nations.”
(S/PRST/1997/46)
Burkina Faso shares this vision. Together with other
African countries, it has become involved in subregional
and regional initiatives with regard to our brother countries
of Liberia, the Central African Republic and Burundi, to
name only a few. Burkina Faso, whose confidence has been
strengthened by that experience, reaffirms the inestimable
value of preventive diplomacy. We therefore support any
action designed to achieve that end, and call upon the
United Nations to develop a genuine conflict-prevention
policy. From north to south and from west to east, African
States have been taking action on a continuous basis and in
a variety of ways to deal with armed conflicts, political
instability and internal disorder in our continent.
Africa is daily demonstrating its clear determination to
solve its own problems as a matter of priority by creating,
among other things, a Mechanism for Conflict Prevention,
Management and Resolution. Having made the maximum
regional contribution, therefore, to the resolution of these
problems, it wonders why the Security Council seems not
to be responding. Where does the Security Council’s chief
responsibility lie? The worst thing that could happen to the
Organization would be for Member States to begin to
believe that our common institution has two different
yardsticks. Our statements and appeals would then no
longer be of any value, and our possible actions would be
affected, and weakened.
The purposes enshrined in the United Nations
Charter — peace and security and economic and social
development — can only be attained, consolidated and
maintained by means of justice within nations, justice
among nations and, therefore, justice throughout the world.
The task is enormous. The justice demanded would not
imply the end of the influence of power, but it would
indicate whether such influence was positive or negative.
With regard to disarmament, we must reaffirm the
necessity of working towards the elimination of weapons
of mass destruction, whether nuclear, chemical or
biological.
In Africa, the illicit traffic in small arms has had
new and increasingly uncontrollable consequences,
ranging from an increase in armed criminal acts to the
proliferation of armed refugees. This provokes and adds
to the instability of entire regions. My delegation would
like to know what has become of the follow-up to the
Secretary-General’s initiative under resolution 51/45 L on
assistance to States for curbing the illicit traffic in small
arms and collecting them.
Burkina Faso welcomes the results of the Oslo
conference on anti-personnel landmines, and urges all
States to adhere as quickly as possible to the Convention
adopted in Oslo, and above all to comply with its terms.
Burkina Faso remains concerned by all situations of
turmoil, instability and conflict, from Afghanistan and the
former Yugoslavia to Cambodia.
The illusions harboured after the end of the cold war
are now giving way to a contrasting vision in which the
factors of integration and disintegration in our world are
becoming clearer. In Africa, the tragedy in Somalia has
been followed by tragedies in the Great Lakes region and
the Republic of Congo, while the Democratic Republic of
the Congo is now embarking, with some hesitation, upon
the road towards restoration. In Liberia, elections finally
allowing that country to recover, too, and to contemplate
the colossal task of national reconstruction are taking
place. However, in the neighbouring country of Sierra
Leone constitutional order has been violated and flouted.
Burkina Faso reaffirms its resolute condemnation of
the interruption of the democratic process in Sierra Leone
as well as its adherence to decision 356, on the situation
in Sierra Leone, taken by the Heads of State or
Government of the Organization of African Unity at its
thirty-third summit meeting in Harare.
We welcome the significant advances made in
Angola and urge all the parties, especially UNITA, to
play a constructive role.
In the Middle East, Burkina Faso is concerned about
the repeated setbacks to the peace process and calls on
the parties to ensure that acts of provocation do not create
23


a deadly chain of violence that would go against the
interests of the peoples of the region.
The international environment is undergoing a process
of constant change under the combined effect of three
phenomena: globalization of the economy and of threats;
liberalization of markets; and the information and
communications revolution. While we welcome the creation
and consolidation of large economic and monetary
groupings throughout the world, the upheavals created by
globalization and the demands of a triumphant free-market
model illustrate the fragile nature of the successes achieved,
and show more clearly that moderation and justice are the
basic requirements.
Africa, like a patient being cared for on his sick-bed,
has heard and heeded the diagnosis and the suggested
remedies, including programmes, projects, agendas and
special initiatives. This continent, which is engaged in a
constant struggle, is achieving some results that run the risk
of being wiped out by globalization, in that its international
trade is continuing to decrease as a result mainly of outside
factors, further increasing its marginalization.
Developing countries expect the Agenda for
Development, adopted during the fifty-first session of the
General Assembly, to be a catalyst for a new global
partnership for development. The sincerity of the
commitment of each and every one of us will be judged
according to the effectiveness of its implementation. In this
regard, and on all economic and environmental issues, we
support the comments made on behalf of us all by
Tanzania, which holds the presidency of the Group of 77.
Burkina Faso, together with other Member States, has
asked for consideration of the need to review resolution
2758 (XXVI), which excludes from the United Nations the
Republic of China on Taiwan. In doing so, Burkina Faso
has no intention of violating the rights of another Member
State. It merely asks that, given the new context, the reality
of the Republic of China be acknowledged. This reality is
demonstrated by the many and various relations that the
Republic of China has in one form or another with most
States. A review would do justice to the 21.5 million
inhabitants while work goes on to resolve the matter by the
reunification desired by both sides.
While we continue to call for respect for human rights
and respect for freedoms, there is still concern that it has
not yet been possible to implement a position that the
General Assembly has affirmed and reaffirmed, year after
year. The principle of freedom of trade is overtly being
violated, and Cuba, a Member State, is the victim.
Burkina Faso believes that the international community
must continue its efforts to convince all the parties
concerned that since the embargo and obstacles to free
trade have not yet resolved the dispute, new constructive
paths must be explored.
Similarly, along with the current Chairman of the
Organization of African Unity (OAU), Burkina Faso
affirms the need to find a solution to the dispute between
Libya, the United States and the United Kingdom with
regard to the Lockerbie tragedy. As well as the sufferings
of the families of those who perished, many other people
are continuing to suffer from the sanctions imposed
against Libya. The Organization of African Unity has
always expressed its concern at the unremitting sanctions
imposed on Libya and their humanitarian consequences
for its people, and has advocated a fair trial of the
suspects pursuant to accepted principles of justice and
international law. With the OAU, Burkina Faso hopes that
the Security Council will give due attention to the
proposal made jointly by the Organization of African
Unity and the League of Arab States with a view to
finding a just and equitable solution to the crisis.
Speaking of the Security Council, a permanent
member of the Council used the formula that it is far
better to support a proposal for change backed by a large
majority than to support a status quo that enjoys the
support of almost no one. Such reform is now a necessity
with regard to which Africa has developed a common
position. Africa, which was absent in 1945, intends to
gain recognition for its right to a place in the Security
Council, in which most of the matters dealt with are
African. Two permanent seats and some non-permanent
seats would represent the beginning of justice for a
continent which, along with Latin America, has no
permanent representation. Burkina Faso believes that the
enlargement of the Security Council, while including
Japan and Germany, must necessarily provide equitable
representation for Africa, Asia and Latin America.
In addition to the Council’s composition, its
functioning must also be reviewed. The future Security
Council must no longer be a body that behaves all too
often like a club for the privileged; rather, it must behave
like an institution imbued with the highest responsibilities
and aspirations for the benefit of all, without
discrimination. Without that understanding, reform will be
futile.
At the fifty-first session, I concluded by saying:
24


“We are now seeing that the State is surrendering
control over certain elements of its sovereignty.
Everywhere, structures and organizations with varying
degrees of legality are transcending States and
establishing transnational networks and relations. It is
therefore imperative that we keep pace with these
trends and adapt now and in the future our special
instrument, our common instrument: the United
Nations at the service of peoples. Political will is what
will make the difference.” [Official Records of the
General Assembly, Fifty-first Session, Plenary
Meetings, 20th meeting, p. 24]
Earlier today, speaking of the globalization of the
economy, I also mentioned the globalization of threats. I
had in mind poverty, environmental deterioration, terrorism,
drug trafficking, pandemics and, in general, the great
disasters caused by man or by nature.
The United Nations is in this regard an irreplaceable
and invaluable tool. We thank and most warmly commend
our brother Kofi Annan, the Secretary-General, who, in the
space of nine months, has produced proposals designed to
keep us all in step with the times and future challenges. In
our quest for peace, security, progress, prosperity and
justice, the Secretary-General is proposing that we define
and redefine the instrument of our solidarity and our
common condition. Burkina Faso will join wholeheartedly
in this exercise and will support any movement that can
lead us to development, which is one of the cardinal points
of our quest and a platform on which all of the United
Nations essential missions can come together: the
maintenance of international peace and security, the
promotion of justice and international law, the strengthening
of cooperation for development, the protection of human
rights and humanitarian assistance.
While we welcome and applaud the generous
contribution a wealthy individual has made to the United
Nations, we must also remind all States that their
contributions are a fulfilment of solemn and voluntary
commitments. Contributions to the budget must be made in
full, on time and without conditions. This is also part of the
needed reform.
The developments we are witnessing are profoundly
contradictory. The future is marked by pairs of opposites —
integration and disintegration; stability and instability;
wealth and poverty; health and incurable disease; the
opening and closing of borders; democracies and
dictatorships; inter alia. They, it is said, are the very stuff
of life.
The pendulum swings from optimism to pessimism
and then back again. To stop it as it swings towards
optimism, we will need, as never before, to see to it that
the international community can find and cultivate the
virtues of inclusion and justice, for otherwise we will see
develop before our eyes, to an increasing degree, a world
of cruel and pitiless violence.
The United Nations is our chance for a world of
hope, justice, peace and progress. Let us seize this
chance.





